Exhibit 10.1

 

Summary of Director Fees

For Service on the Board of Directors of Coinstar, Inc.

 

Effective April 1, 2005

 

Annual Board Chairman Retainer

   $ 50,000

Annual Board Member Retainer (other than Board Chairman)

   $ 25,000

Additional Annual Audit Committee Chair Retainer

   $ 10,000

Additional Annual Compensation and Nominating and Governance Committee Chair
Retainer (if not Board Chairman)

   $ 5,000

Board Meeting Fee (in person)

   $ 1,500

Board Meeting Fee (telephonic)

   $ 750

Audit Committee Meeting Fee (in person or telephonic)

   $ 1,250

Other Committee Meeting Fee (in person or telephonic)

   $ 750